GIDEON, J.
(concurring). This is an equity case. It is not only the right, but the duty, of this court to examine the record to determine the weight of the evidence. The only question presented is one of fact. I concur in the affirmance of the judgment solely on the ground that the other members of this court are agreed that the findings of the lower court are supported by the weight of the testimony. 1 have no hesitancy in saying that, if I followed my own views, after a somewhat careful reading of the record, I should arrive at a different conclusion. The testimony of the plaintiff is to a different state of facts than that claimed by defendant Hodges as shown by his testimony set out in the opinion of the Chief Justice. Every circumstance of initiating and consummating the contract between the parties, in my judgment, corroborates plaintiff’s claim. The cultural map itself discounts to a very great extent much that defendant says in his testimony. Moreover, the plaintiff was buying this ranch for a home, and it is very improbable that he purchased it without some assurance as to the nature of the 'soil and as to what it would produce.